Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-7-2006

Estate Knoster v. Ford Mtr Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3355




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Estate Knoster v. Ford Mtr Co" (2006). 2006 Decisions. Paper 474.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/474


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 05-3355
                                    ____________

  ESTATE OF EDWARD W. KNOSTER, by IRENE KNOSTER as Administratrix Ad
       Prosequendum; IRENE KNOSTER, individually; SYLVIA ANN REA;

                                                     Appellants,

                                           v.

                             FORD MOTOR COMPANY,

                                                     Defendant/Third Party Plaintiff,

                                          v.

                                 IRENE KNOSTER,

                                                     Third Party Defendant.

                                    ____________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                    (No. 01-cv-03168)
                     District Judge: Honorable Mary Little Cooper
                                  Argued June 15, 2006

           Before: FISHER, CHAGARES and REAVLEY,* Circuit Judges.

                          (Opinion filed September 6, 2006)




      *
        The Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth
Circuit, sitting by designation.
                           ORDER AMENDING OPINION

CHAGARES, Circuit Judge

       IT IS HEREBY ORDERED that the opinion in the above case, filed September 6,
2006, be amended as follows:

      On page 15, fourth line, delete “be” between “would” and “ordinarily”.


                                        By the Court,



                                        /s/ Michael A. Chagares
                                        Circuit Judge

Dated: September 7, 2006




                                          2